Exhibit 10.2
FIRST AMENDMENT
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is entered into effective as of December 15, 2008 (the “Effective
Date”) by and among BioMed Realty Trust, Inc., a Maryland corporation (the
“REIT”), BioMed Realty, L.P., a Maryland limited partnership (the “Operating
Partnership” and, together with the REIT, the “Company”), and Kent Griffin (the
“Executive”).
     WHEREAS, the Company and the Executive desire to amend that certain Amended
and Restated Employment Agreement dated as of December 14, 2007 between the
Company and the Executive (the “Original Agreement”), as set forth herein.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Original Agreement.
     NOW, THEREFORE, in consideration of the various covenants and agreements
hereinafter set forth, the parties hereto agree as follows:
     1. The first sentence of Section 2(a)(i) of the Original Agreement is
hereby amended to read as follows:
     “During the Employment Period, the Executive shall serve as President,
Chief Operating Officer and Chief Financial Officer of the REIT and the
Operating Partnership and shall perform such employment duties as are assigned
by the REIT’s Chief Executive Officer and usual and customary for such
positions.”
     2. A new Section 2(b)(ix) is hereby added to the Original Agreement as
follows:
     “(ix) Any amounts payable to the Executive under Sections 2(b)(v) and
(vi) shall be made in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(iv) and shall be paid on or before the last
day of Executive’s taxable year following the taxable year in which Executive
incurred the expenses. The amounts provided under Sections 2(b)(v) and
(vi) during any taxable year of the Executive’s will not affect such amounts
provided in any other taxable year of Executive’s, and Executive’s right to
reimbursement for such amounts shall not be subject to liquidation or exchange
for any other benefit.”
     3. Section 8(d) is hereby deleted and replaced with the words
“Intentionally Omitted.”
     4. Section 8(h) of the Original Agreement is hereby amended in its entirety
to read as follows:
     “(h) Notwithstanding anything to the contrary set forth in this Section 8,
the Excise Tax Gross-Up Payment shall be paid in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(v). Notwithstanding anything to the contrary
in this Section 8, in no event shall any Excise Tax Gross-Up Payment exceed the
amount of the “tax gross-up payment” on any

 



--------------------------------------------------------------------------------



 



Payment permitted under Treasury Regulation Section 1.409A-3(i)(1)(v), and
interest and penalties with respect to the Excise Tax Gross-Up Payment or that
are incurred by the Company on the Executive’s behalf under this Section 8 shall
be paid to the Executive or on the Executive’s behalf only to the extent
permitted under Treasury Regulation Section 1.409A-3(i)(1)(v).
     Notwithstanding the foregoing, any Excise Tax Gross-Up Payment with respect
to any Payment shall be paid no later than the end of the Executive’s taxable
year next following the taxable year in which the Executive remits the related
taxes, in accordance with Treasury Regulation Section 1.409A-3(i)(1)(v). Any
costs and expenses (including any Excise Tax, income tax or interest and
penalties) incurred by the Company on the Executive’s behalf or required to be
paid to the Executive by the Company under this Section 8 due to any tax
contest, audit or litigation shall be paid by the Company by the end of the
Executive’s taxable year following the Executive’s taxable year in which the
taxes that are the subject of the tax contest, audit or litigation are remitted
to the taxing authority, or where, as a result of such tax contest, audit or
litigation, no taxes are remitted, the end of the Executive’s taxable year
following the Executive’s taxable year in which the audit is completed or there
is a final and nonappealable settlement or other resolution of the contest or
litigation, in accordance with Treasury Regulation Section 1.409A-3(i)(1)(v).”
     5. The following language is hereby added to the end of the second to last
sentence of Section 13(b) of the Original Agreement:
     “; provided, further, that the prevailing party shall be reimbursed for
such fees, costs and expenses within sixty (60) days following any such award,
but, to the extent the Executive is the prevailing party, in no event later than
the last day of the Executive’s taxable year following the taxable year in which
the fees, costs and expenses were incurred; provided, further, that the parties’
obligations pursuant to the provisos set forth above shall terminate on the
tenth (10th) anniversary of the date of Executive’s termination of employment.”
     6. A new Section 13(k)(iv) is hereby added to the Original Agreement as
follows:
     “(iv) As provided in Internal Revenue Notice 2007-86, notwithstanding any
other provision of this Agreement, with respect to an election or amendment to
change a time or form of payment under this Agreement made on or after
January 1, 2008 and on or before December 31, 2008, the election or amendment
shall apply only with respect to payments that would not otherwise be payable in
2008, and shall not cause payments to be made in 2008 that would not otherwise
be payable in 2008.”
     7. The Original Agreement, as amended by this Amendment, shall remain in
full force and effect in accordance with the terms and conditions thereof. The
formation, construction, and performance of this Amendment shall be construed in
accordance with the laws of California, without regard to conflict of laws
principles. This Amendment may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

                      BIOMED REALTY TRUST, INC.
 
                    By:   /s/ ALAN D. GOLD                           Name: Alan
D. Gold             Title: Chief Executive Officer    
 
                    BIOMED REALTY, L.P.
 
                    By:   BioMed Realty Trust, Inc., its general partner    
 
               
 
      By:   /s/ ALAN D. GOLD    
 
               
 
      Name:   Alan D. Gold    
 
      Title:   Chief Executive Officer    
 
                    EXECUTIVE
 
                         /s/ KENT GRIFFIN                    Kent Griffin

3